Citation Nr: 1133546	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-28 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for fungal otitis externa.

2. Entitlement to service connection for bilateral hearing loss, including secondary to fungal otitis externa.

3. Entitlement to service connection for tinnitus, including secondary to bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty with the United States Marine Corps from October 1950 to April 1960. He also served as a member of the Wisconsin Air National Guard from June 1963 to November 1985.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to the benefits sought.

In June 2009, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge of the Board, a transcript of which is of record.

In August 2009, the Board remanded this case to the RO (via the Appeals Management Center (AMC)) for further evidentiary development, and it has since returned for an appellate disposition. 


FINDINGS OF FACT

1. The competent and probative evidence weighs against the finding that                the Veteran currently has the condition of fungal otitis externa. 

2. The Veteran's bilateral hearing loss was incurred due to noise exposure from his reserve service duties working on the flight line.
3. The Veteran's tinnitus has been found to be clinically associated with his underlying bilateral hearing loss. 


CONCLUSIONS OF LAW

1. The criteria are not met for service connection for fungal otitis externa.                  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010);           38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).

2. The criteria are met for service connection for bilateral hearing loss. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.385 (2010).

3. The criteria are met for service connection for tinnitus. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claims on appeal for service connection for bilateral hearing loss and tinnitus, the Board is granting these benefits sought on appeal. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of these matters, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Through VCAA notice correspondence dated from July 2006 and November 2009 regarding claimed service connection for fungal otitis externa, the RO/AMC informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). The VCAA correspondence included an addendum outlining the downstream disability rating and effective date elements of a claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.           See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The July 2006 notice correspondence preceded issuance of the October 2006 RO rating decision on appeal. The November 2009 letter did not comport with the definition of timely notice. However, the Veteran has had an opportunity to respond to this subsequent VCAA notice letter in advance of the June 2011 Supplemental Statement of the Case (SSOC) readjudicating his claim. There is no objective indication of any further relevant information or evidence that must be associated with the record.                 The Veteran has therefore had the full opportunity to participate in the adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO/AMC has taken appropriate action to comply with the duty to assist         the Veteran through obtaining service treatment records (STRs), and records of private outpatient treatment. The Veteran's medical records pertaining to his period of service in the Wisconsin Air National Guard have also been obtained, pursuant to the directive from the Board's August 2009 remand order. The Veteran has also undergone a VA Compensation and Pension examination. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). See too, 38 C.F.R. § 3.159(c)(4).                  In furtherance of his claim, the Veteran has provided additional private treatment records from various sources, along with a statement from an individual with whom he served, and has presented testimony at a Board hearing. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 
Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA), or for injury incurred in or aggravated while performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2010); 38 C.F.R. § 3.6 (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

Fungal Otitis Externa

Service treatment records reflect in February 1951 that the Veteran had an episode of acute pharyngitis (i.e., inflammation of the throat, or pharynx), which resolved within about one week. Subsequently, in October 1957, the Veteran reported that he had fungus in the right ear, and had had similar trouble before. The right ear was washed with water, revealing what appeared to be a growth or foreign body in the ear. The assessment was of apparent otitis externa on the right side, with bright yellow crusting in the ear canal. Medication was prescribed. On several follow-up evaluations, the ears were washed out, but were also objectively noted to be clear.

The Veteran's April 1960 military separation exam is absent mention for signs or symptoms of an ear infection. 

Thereafter, an April 1963 VA Compensation and Pension examination indicated a diagnosis of vasomotor rhinitis, chronic; and hay fever, from history.

The medical records that have been obtained from the Veteran's reserve duty with the Wisconsin Air National Guard from 1963 to 1985 do not provide any notation  in regard to symptoms, complaints or findings of an ear infection, or ear condition.
More recently, in connection with the current claim, the Veteran underwent a September 2006 VA examination. He then stated that he served in the infantry while in the military. According to the Veteran, at that time he developed itching in the ears. He had no otorrhea that he remembered, no otalgia, no vertigo and no hearing loss at that time. He recalled going to a medical clinic about every two months for an ear cleaning. The VA examiner observed that review of the STRs revealed diagnosis on at least one occasion of otomycosis, indicative of fungal otitis externa. There was never any indication in the record of perforation of the tympanic membrane. This was treated, according to the STRs, with ototopical medications and ear cleaning on a fairly regular basis. He now reported having no vertigo, otorrhea or otalgia. On physical exam of the ears bilaterally, the mastoid was nontender, with no scars. The auricle was well formed and normal. The external canal had no erythema, edema, crusting, or evidence of any infection at all.             The tympanic membranes were intact with normal landmarks. The middle ear space was aerated, and the Veteran was able to insufflate his middle ears with modified Valsalva maneuver. There was no evidence of active ear disease. There was no infection of the middle or inner ear evident. 

The clinical diagnosis given in regard to fungal otitis externa, was that there was evidence from the service medical record that the Veteran had this condition, however, it appeared to be completely resolved at this point. There was no evidence that after military service the Veteran had any fungal otitis externa. 

In September 2007 correspondence, Dr. R.C.M., a private physician treating the Veteran, indicated that the Veteran had had a service-related ear problem since Korea tour duty with an infection starting at that time and now a chronic otitis externa. On objective review of the actual medical records obtained from this physician's office, dating back to 1960, there is no mention anywhere of             otitis externa or similar condition.

Having considered the evidence at hand, the competent and probative medical findings on the balance rule out the current existence of the claimed disability of fungal otitis externa. Fundamental to the Board's determination on                           the Veteran's claim for service connection, is whether there is indication that            the Veteran presently manifests the disability claimed. The first criterion to establish service connection is competent evidence of the current disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown,            7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). Here, the Board concludes on review of the record as a whole,  this initial element to establish service connection has not been proven. Namely, whereas a private physician mentioned a post-service chronic otitis externa, the September 2006 VA Compensation and Pension examination failed to detect such a condition, nor is it mentioned anywhere else in the record. 

It is well established that the Board is within its province to weigh conflicting medical evidence. In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000). The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993). The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown,               7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this instance, the September 2006 VA examiner's determination that                   the Veteran's prior fungal otitis externa condition had since resolved, followed a detailed physical examination of the inner and outer ears, as well as a claims file review which showed no documented post-service history of an ear infection. Meanwhile, the September 2007 private physician's statement while mentioning chronic otitis media, does not anywhere reference the basis for said conclusion, whether in recent examination, or perhaps instead only in a reported history of the ailment. In particular, the actual treatment records from this physician, which are the only basis the Board has to objectively assess this physician's opinion, are wholly absent any mention of otitis externa. Consequently, the Board considers the VA examiner's finding on clinical diagnosis to be the better supported one, and ultimately more persuasive. Also substantiating the Board's acceptance of the VA examiner's conclusion, is that the Wisconsin Air National Guard medical records from 1963 through 1985 (which were obtained following the September 2006 exam) are similarly absent mention of otitis externa, which further supports the    VA examiner's underlying finding that the condition never manifested again after service discharge.

Therefore, the Board deems the September 2006 VA examination report, which effectively ruled out a clinical diagnosis of fungal otitis externa, to be dispositive here. Without competent indication of a current disability, the Veteran's claim for service connection for fungal otitis externa cannot be substantiated. 

For these reasons, the Board is denying the claim for service connection for fungal otitis externa. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Bilateral Hearing Loss

With regard to claimed bilateral hearing loss, the Veteran explains that he sustained in-service excessive noise exposure as the likely cause of this claimed condition.   He has also set forth the alternative theory of recovery that he developed bilateral hearing loss incidental to an ongoing problem with fungal otitis externa. 

The Veteran's service medical history from his initial period of active duty service reflects that on service entrance examination in October 1950, hearing on a whispered voice test was 15/15 in both ears. 

Meanwhile, there were no noted complaints or findings therein as to hearing difficulties. The April 1960 separation exam again reveals a whispered voice test measured at 15/15 in both ears. 

There are additional medical records on file pertaining to the Veteran's service in the Wisconsin Air National Guard. An April 1969 record indicates the start of a physical profile downgrade from level 1 to 2 under the category of hearing loss.        A notation to the report indicates mild hearing loss, right ear, lower frequencies, within acceptable limits.

A May 1972 periodic review examination again notes the presence of mild hearing loss, right ear. 

Thereafter, an April 1978 reference audiogram indicates that on authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
35
20
30
LEFT
10
5
5
10
20

A notation to the report states that the Veteran remained on a physical profile due to high frequency hearing loss shown on that examination.

A June 1984 periodic review examination specifically states the presence of "hearing loss due to working with planes; within H-2 profile limits." (emphasis added). An audiological evaluation indicated as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
35
25
35
LEFT
0
5
15
20
30

In September 2006, the Veteran underwent a VA examination by an audiologist. The examiner indicated his review of the contents of the claims file, including service medical history. An audiogram indicated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
50
60
65
LEFT
10
30
60
65
75

Speech audiometry revealed speech recognition ability of 66 percent in the right ear and of 74 percent in the left ear. 

Based on the foregoing, the VA examiner provided the diagnosis of bilateral hearing loss. The VA examiner further commented that the general shape and characteristics of the right ear hearing loss were not consistent with any fungal exposure and were not consistent with otitis externa. This loss bore none of the hallmarks of conductive loss that one would normally associate with either condition. The low frequency asymmetry was likewise unexplained by any particular event in military service, and it did not appear characteristic of noise induced hearing trauma from artillery fire. According to the examiner, at this point the evidence of record did not support a claim of hearing loss inasmuch as no claim was made for hearing loss in 1963 proximate to the Veteran's discharge from service when he filed claims for other events. There was likewise no documented complaint of hearing loss or tinnitus in the medical records until this year when        the Veteran sought a private examination. According to the examiner, at that point, it was not possible to state with any clarity whether any part of this hearing loss was sustained or exacerbated by military service without resorting to pure speculation. 

That same month, the Veteran also underwent examination by an ear, nose and throat specialist (ENT). The VA examiner indicated review of the claims file,         as well as the results of the foregoing audiological exam. He indicated with regard to the etiology of bilateral hearing loss, that there was no evidence that the fungal infection of the right ear went medial to the tympanic membrane. Thus, the hearing loss was not caused by fungal otitis externa. The VA examiner observed that          the Veteran did report a history of acoustic trauma while in the military. However, the Veteran's pattern of hearing loss was not consistent with acoustic trauma. Rather, it was more consistent with age-induced hearing loss and/or microvascular disease induced hearing loss. In addition, the hearing shown at military separation was at 15/15 bilaterally. In the VA examiner's opinion, it was less likely as not that the Veteran's hearing loss was caused by or a result of acoustic trauma while in the military. 

Regarding tinnitus, the VA ENT examiner further indicated that this condition was likely secondary to the Veteran's hearing loss. However, since it was unlikely that hearing loss was caused by acoustic trauma during military, it ensured that tinnitus was unlikely due to acoustic trauma as well. Also stated was that the Veteran's tinnitus was not caused by or a result of fungal otitis externa. 

Through his January 2007 correspondence, the Veteran explained that he was in the 128th Aircraft Maintenance Squadron for about five years when he started going to "Operation Greek Party" located in Germany, and started working on and around aircraft until 1975, and hearing loss began showing up on hearing tests at the unit's medical dispensary.

In July 2007, a retired commanding officer from the Veteran's former reserve unit provided a statement indicating that during the period from July 1969 through September 1980, the Veteran had been a member of the 128th Aircraft Maintenance Squadron, where he had worked on the flight line maintaining and servicing military aircraft. During this period, the Veteran had been deployed to Germany           in support of the unit's assigned mission of refueling fighter aircraft in the European theater. According to the author of the statement, working with and around aircraft was very hard on individuals' hearing, as engine noises varied in intensity and weakness. The Veteran had also continued working in this environment several years after the author of this statement himself had retired.

In April 2010, a supplemental opinion was obtained from the September 2006 VA audiological examiner, which in summary, essentially confirmed his previous opinion that bilateral hearing loss did not originate during military service, including from a prior fungal otitis externa condition. 

Considering the above findings in their entirety, the Board concludes that there is sufficient basis to establish service connection for bilateral hearing loss. Initially, there is no relevant dispute that the Veteran has a current hearing loss disability within the meaning of the VA regulations, as set forth under 38 C.F.R. § 3.385.    As to the remaining issue that must be resolved, the etiology of bilateral hearing loss, the Board finds that there is also no substantial question after reviewing        the Veteran's medical records from the Wisconsin Air National Guard that he incurred hearing loss therein associated with his occupational duties on the flight line. As indicated above, a June 1984 periodic review examination directly documented this fact, specifically stating that the Veteran had "hearing loss due to working with planes." Hearing loss was shown even earlier than that, beginning in 1969 and requiring a physical profile. This is all consistent with what the Veteran described, as well as what a commanding officer of his reserve unit indicated.      The Board is aware that there is more than one medical opinion of record in this case which found current bilateral hearing loss not to be service-related; however, none of these opinions were formulated with the benefit of having reviewed              the Veteran's reserve duty records, which obviously show a hearing loss problem that was considered to be of service origin. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Consequently, there is competent and probative evidence of bilateral hearing loss that was incurred during military service. The claim for service connection for bilateral hearing loss is therefore granted.


Tinnitus

The criteria to establish service connection for tinnitus have been met as well.            As previously mentioned, the September 2006 VA ENT examiner determined that the Veteran's tinnitus was likely secondary to his bilateral hearing loss condition. The examiner went on to find that because hearing loss was nonservice-related,            it followed that tinnitus as the secondary condition was not attributable to service   as well. However, the Board has since determined upon review of the Veteran's reserve duty records that service connection for bilateral hearing loss has been proven. Thus, applying the causal relationship set forth in the September 2006 VA medical opinion, tinnitus must now itself be adjudicated service-connected as it has been medically associated with the underlying hearing loss. Indeed, the Board considers it plausible that tinnitus is a disability of service origin, given that              the Veteran had a long history of documented noise exposure during his reserve service in proximity to military aircraft. Thus, service connection for tinnitus is deemed warranted. 


ORDER

Service connection for fungal otitis externa is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


